DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 7, 11, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2017/0256209 A1), in view of Anand et al (CN 110100238 A). 
As to claim 1: Kang discloses arrangement for operating optoelectronic semiconductor chips (Fig. 5, “arrangement 490” for operating optoelectronic semiconductor chips LED1-LED3”; ¶0075-0089), comprising 
5- a first semiconductor chip having a first and second electrode and configured to emit electromagnetic radiation during operation (Fig. 5, “a first semiconductor chip LED1” having a first and second electrode and configured to emit electromagnetic radiation during operation; ¶0075-0089), 
- a control unit for adjusting a current for operating the first semiconductor chip (Fig. 5, “a control unit 500-510” for adjusting a current for operating the first semiconductor chip LED1; ¶0075-0089),  
10- a first LED voltage input coupled to the first electrode of the first semiconductor chip, and a reference voltage input coupled to the second electrode of the first semiconductor chip via the control unit (Fig. 5, “a first LED voltage input” coupled to the first electrode of the first semiconductor chip LED1, and a reference voltage input coupled to the second electrode of the first semiconductor chip LED1 via the control unit 500-510; ¶0075-0089),  
15- an LED data input coupled to the control unit and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Fig. 5, an LED data input coupled to the control unit 500-510 and 
- a cycle input, which is coupled to the control unit 20and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 5-7, a cycle input, which is coupled to the control unit 500-510 20500-500and via which “a reference cycle signal CLK” can be provided which is external with respect to the arrangement 490 and representative of an operating phase of the arrangement 490; ¶0075-0092, “However, comparing FIG. 5 with FIG. 3, FIG. 5 is slightly different from FIG. 3 in that the LED driver 500 receives an off timing data signal or LED PWM signal generated by, e.g., the interface 300 of FIG. 3. In this case, the LED driver 500 may receive a clock signal from a clock signal generator such as an oscillator so as to reflect an LED PWM signal, more accurately, bit information corresponding thereto to the switching portion 510. In other words, in response to an LED PWM signal being received from an external source, e.g., the interface 300 of FIG. 3, the LED driver 500 may generate a control signal for determining off timing of switching devices of the switching portion 510 using a clock signal and output the control signal to the switching portion 510” which clearly represents the reference clock signal is used for an operating phase of the arrangement), wherein 
25- the control unit comprises a memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the 
- the control unit is configured to adjust the current 30for operating the first semiconductor chip depending on the memory value (Figs. 5-8, the control unit 500-510 is configured to adjust the current 30for operating the first semiconductor chip LED1 depending on the memory value; ¶0075-0095).
Kang does not expressly disclose the shift register includes a memory. However, it is well known in the art the shift register includes a memory. For example, Anand teaches a controller comprises a shifter register includes an internal memory (Fig. 1, a controller comprises a shift register including a memory element for moving data into and output of a group of trigger data at a serial output; claim 13). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to have the shift register includes an internal memory, such that memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal as taught by Anand. The motivation would have been in order to moving data into and output from a set of trigger data at the serial output (Anand: ¶0011).
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts Kang and Anand further disclose claim limitation of the control unit comprises per semiconductor chip a shift register having a clock input via which a PWM clock signal can be provided, 
As to claim 11: Kang discloses the shift register is configured as a circular shift register (Fig. 6 shows the shift register is configured as a circular shift register). 
As to claim 16: Claim 7 is a dependent claim of claim 1. The prior arts Kang and Anand further disclose claim limitation of the memory forms a shift register per semiconductor chip, having a clock input via which a PWM clock signal can be provided, a data input for receiving the data parameter as memory value and a data output, wherein the shift register is configured to shift the memory value bit by bit depending on the PWM clock signal and to output it as control value via the data output, and - the control unit is configured to adjust the current for operating the respective semiconductor chip depending on the corresponding control value (Kang: Figs. 5-6, the shift register acting as the memory; ¶0075-0098; Anand: Fig. 1, the shift register includes the internal memory; claim 13). In addition, the same motivation is used as the rejection of claim 16.  
As to claim 21: Claim 21 is another version of claim 1. The prior arts Kang and Anand further disclose an arrangement for operating optoelectronic semiconductor chips (Kang: Fig. 5, “arrangement 490” for operating optoelectronic semiconductor chips LED1-LED3”; ¶0075-0089), comprising 
- a first semiconductor chip having a first and second electrode and configured to emit electromagnetic radiation during operation (Kang: Fig. 5, “a first semiconductor chip LED1” having a first and second electrode and configured to emit electromagnetic radiation during operation; ¶0075-0089), 
- a control unit for adjusting a current for operating the first semiconductor chip (Kang: Fig. 5, “a control unit 500-510” for adjusting a current for operating the first semiconductor chip LED1; ¶0075-0089),  
10- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Kang: Fig. 5, “a first LED voltage input” coupled to the first electrode of the first semiconductor chip LED1; ¶0075-0089),  
15- an LED data input coupled to the control unit and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Kang: Fig. 5, an LED data input coupled to the control unit 500-510 and via which a data parameter (D) can be provided which is representative of a current for operating the first semiconductor chip LED1; ¶0045, an LED PWM signal represents a data parameter; ¶0075-0089, wherein a switch FET1 provides a current for operating the first semiconductor chip LED1), and 
- a cycle input, which is coupled to the control unit 20and via which a reference cycle signal can be provided which is external with respect to the arrangement and determining off timing of switching devices of the switching portion 510 using a clock signal and output the control signal to the switching portion 510” which clearly represents the reference clock signal is used for an operating phase of the arrangement), wherein 
25- the control unit comprises a memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Kang: Figs. 5-6, the control unit 500-510 comprises “a memory 600” which has a storage capacity > 3 bits and is configured to record the data parameter LED PWM as a memory value depending on the reference cycle signal CLK; ¶0075-0098, wherein a shift register 610 represents a memory which a storage capacity of 4 bits > 3 bits; Anand: Fig. 1, a controller comprises a shift register includes an internal memory; claim 13), and 

- the first semiconductor chip is configured to emit red light (Kang: Fig. 5, claim 2), and the arrangement further comprises: 
- a second semiconductor chip having a first and second electrode and configured to emit green light during operation (Kang: Fig. 5, claim 2), 
- a third semiconductor chip having a first and second electrode and adapted to emit blue light during operation (Kang: Figs. 5-6, ¶0075-0095, claim 2); 
wherein 
- the data parameter is representative of a current for operating the respective semiconductor chip (Kang: Figs. 5-6, ¶0075-0095), and 
- the control unit is configured to adjust the current for operating the respective semiconductor chip depending on the memory value (Kang: Figs. 5-8, the control unit 500-510 is configured to adjust the current 30for operating the first semiconductor chip depending on the memory value; ¶0075-0095). In addition, the same motivation is used as the rejection of claim 21.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2017/0256209 A1), in view of Anand et al (CN 110100238 A), as applied to claim 7 above, and further in view of Galvano et al (US 2018/0070417 A1). 
As to claim 8: Kang and Anand do not disclose a switch per semiconductor chip, which is coupled to the data output of the respective shift register, wherein the control unit is configured to set the switch into a first or second switching state depending on the control value, wherein - the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips to or from a ground potential and thus to adjust the current for operating the respective semiconductor chip (Figs. 5-6, “a switch FET”; ¶0075-0098).
Kang does not expressly disclose a first current source connected in series to the first semiconductor chip and to the switch, the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips to or from an additional IC voltage input and thus to adjust the current for operating the respective semiconductor chip. However, Galvano teaches an arrangement comprises a first current source connected in series to a first semiconductor chip and to a switch, the switch is configured, depending on a respective switching state, to couple or decouple the semiconductor chips to or from an additional IC voltage input and thus to adjust a current for operating the respective semiconductor chip (Figs. 3-5, an arrangement comprises “a first current source 410” connected in series to “a first semiconductor chip 423425” and to “a switch 505”, the switch is configured, depending on a respective switching state, to couple or decouple the semiconductor chips 423-425 to or from “an additional IC voltage input 422” and thus to adjust a current for operating the respective semiconductor chip; ¶0053-0082, wherein a supply unit 401 represents an IC voltage unit includes an input terminal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2017/0256209 A1), in view of Anand et al (CN 110100238 A), as applied to claim 7 above. 
As to claim 9: Kang and Anand do not expressly disclose the control unit comprises a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate a PWM clock signal depending on the reference clock signal. However, in another embodiment,  Kang further discloses a PWM clock generator (Figs. 3-6, “a controller 310” having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate a PWM clock signal depending on the reference clock signal; ¶0058-0098, wherein the controller represents the PWM clock generator for generating the PWM 310 may further include the LED driver 500 illustrated in FIG. 6”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to integrate the LED driver into the controller, such that the controller further comprise a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate a PWM clock signal depending on the reference clock signal as taught by Kang in the another embodiment. The motivation would have been in order to have the controller includes the LED driver to control the arrangement of LEDs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 2017/0256209 A1), in view of Anand et al (CN 110100238 A), as applied to claim 9 above, and further in view of HUANG et al (CN 103533710 A). 
As to claim 10: Kang further discloses the control unit comprises a reference clock generator for generating the reference clock signal, which is coupled to the clock input of the PWM generator. However, Huang teaches a controller comprises a reference clock generator for generating a reference clock signal, which is coupled to an input of a PWM generator (Fig. 4, “a controller 300” comprises “a reference clock generator 319” for generating a reference clock signal, which is coupled to “an input of a PWM generator 317”; ¶0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to .

Response to Arguments
Applicant’s arguments filed on September 30, 2021 have been considered but are moot in view of new ground(s) rejection.

Applicant’s arguments filed on September 30, 2021 have been fully considered but they are not persuasive.
Applicant argues “Kang does not disclose ‘a cycle input, which is coupled to the control unit and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement,’ as claimed. Kang discloses an image display apparatus and method of driving the same. Figure 6 shows details of Figure 5. As shown in Figure 6 and described in paragraph [0088] of Kang, a clock signal CLK is provided to a shift register 600, namely to the clock input of the first, second, third, and fourth flip-flop of the shift register 600. One of ordinary skill would understand that the clock signal CLK of Figure 
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” 
First, according to Figure 16, the reference cycle signal is a clock signal. Therefore, the prior art Kang teaches a reference clock signal CLK. Second, for instant case, the prior art Kang discloses a cycle input, which is coupled to the control unit 20and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 5-7, a cycle input, which is coupled to the control unit 500-510 20500-500and via which “a reference cycle signal CLK” can be provided which is external with respect to the arrangement 490 and representative of an operating phase of the arrangement 490; ¶0075-0092). Third, it is a naming issue. The specification and the prior art do not use the same term, but Figure 16 of the application shows the reference cycle signal is a clock signal and the prior art also discloses a clock signal. Furthermore, the specification does not explicitly describe a reference cycle signal, therefore, the prior art Kang teaches a clock signal which can be read as the reference cycle signal. Therefore, the prior art clearly teaches claim limitation.
Applicant argues “Since the reference cycle signal determines the operating phase of the arrangement as recited in claim 1, and the clock signal CLK is provided to the clock inputs of the flip-flops of the shift register 600 in Figure 6 of Kang and does not determine an operating phase of the arrangement, one of ordinary skill would recognize 
As addressed above, For instance case, the prior art Kang discloses a cycle input, which is coupled to the control unit 20and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 5-7, a cycle input, which is coupled to the control unit 500-510 20500-500and via which “a reference cycle signal CLK” can be provided which is external with respect to the arrangement 490 and representative of an operating phase of the arrangement 490; ¶0075-0092, “However, comparing FIG. 5 with FIG. 3, FIG. 5 is slightly different from FIG. 3 in that the LED driver 500 receives an off timing data signal or LED PWM signal generated by, e.g., the interface 300 of FIG. 3. In this case, the LED driver 500 may receive a clock signal from a clock signal generator such as an oscillator so as to reflect an LED PWM signal, more accurately, bit information corresponding thereto to the switching portion 510. In other words, in response to an LED PWM signal being received from an external source, e.g., the interface 300 of FIG. 3, the LED driver 500 may generate a control signal for determining off timing of switching devices of the switching portion 510 using a clock signal and output the control signal to the switching portion 510” which clearly represents the reference clock signal is used for an operating phase of the arrangement). Therefore, the prior art clearly teaches claim limitation.

As addressed above, the prior art Kang clearly teaches the claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693